Exhibit 10.2

 

PROMISSORY NOTE

 

$215,000.00

  Oldsmar, Florida     October 31, 2004

 

FOR VALUE RECEIVED, Drug Depot, Inc., a Florida corporation (the “Maker”),
hereby promises to pay T & L Pharmacies, Inc., a Florida corporation (the
“Payee”), the principal sum of Two Hundred Fifteen Thousand Dollars
($215,000.00), in lawful money of the United States. The outstanding principal
on this Note shall bear interest at the rate of 7% per annum. Payments of
principal and interest on this Note shall be amortized over a period of 36
months, payable monthly commencing thirty (30) days after the date hereof. This
Note can be prepaid in whole or in part at any time without the consent of the
Payee. The payment of this Note is secured by the inventory and accounts
receivable of the Maker, which payment and security is subordinate to the right
of [Lender].

 

Upon the occurrence of any of the following events (each, an “Event of Default”
and collectively, the “Events of Default”), then, in addition to all rights and
remedies of Payee under applicable law or otherwise, all such rights and
remedies being cumulative, not exclusive and enforceable alternatively,
successively and concurrently, at its option, Payee may declare all amounts
owing under this Note, to be due and payable, whereupon the then unpaid balance
hereof together with all interest accrued thereon, shall forthwith become due
and payable:

 

(a) failure by Maker to pay the principal or interest of the Note or any
installment thereof when within 30 days of the date when due, whether on the
date fixed for payment or by acceleration or otherwise; or

 

(b) a final judgment for the payment of money in excess of $1,000,000 shall be
rendered against Maker, and such judgment shall remain undischarged for a period
of sixty days from the date of entry thereof unless within such sixty day period
such judgment shall be stayed, and appeal taken therefrom and the execution
thereon stayed during such appeal; or

 

(c) if Maker or any other authorized person or entity shall take any action to
effect a dissolution, liquidation or winding up of Maker; or

 

(e) if Maker shall make a general assignment for the benefit of creditors or
consent to the appointment of a receiver, liquidator, custodian, or similar
official of all or substantially all of its properties, or any such official is
placed in control of such properties, or Maker admits in writing its inability
to pay its debts as they mature, or Maker shall commence any action or
proceeding or take advantage of or file under any federal or state insolvency
statute, including, without limitation, the United States Bankruptcy Code or any
political subdivision thereof,



--------------------------------------------------------------------------------

seeking to have an order for relief entered with respect to it or seeking
adjudication as a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, liquidation, dissolution, administration, a voluntary arrangement,
or other relief with respect to it or its debts; or

 

(f) there shall be commenced against Maker any action or proceeding of the
nature referred to in paragraph (e) above or seeking issuance of a warrant of
attachment, execution, distraint, or similar process against all or any
substantial part of the property of Maker, which results in the entry of an
order for relief which remains undismissed, undischarged or unbonded for a
period of sixty days.

 

Maker (i) waives diligence, demand, presentment, protest and notice of any kind,
(ii) agrees that it will not be necessary for any holder hereof to first
institute suit in order to enforce payment of this Note and (iii) consents to
any one or more extensions or postponements of time of payment, release,
surrender or substitution of collateral security or forbearance or other
indulgence, without notice or consent. The pleading of any statute of
limitations as a defense to any demand against Maker is expressly hereby waived.

 

This Note shall be governed by and construed in accordance with the laws of the
State of Florida and shall be binding upon the successors, assigns, heirs,
administrators and executors of the Maker and inure to the benefit of the Payee,
his successors, endorsees, assigns, heirs, administrators and executors. The
Maker hereby irrevocably consents to the jurisdiction of the State Courts for
the State of Florida and the United States District Courts situated in Florida
in connection with any action or proceeding arising out of or relating to this
Note. If any term or provision of this Note shall be held invalid, illegal or
unenforceable, the validity of all other terms and provisions hereof shall in no
way be affected thereby.

 

DRUG DEPOT, INC.

By:

 

/s/ BRIAN NUGENT

--------------------------------------------------------------------------------

Name:

 

Brian Nugent

Title:

 

President